Evans, Judge,
concurring specially. I concur in the judgment of reversal and in the majority opinion written by Judge Pannell. However, I feel inclined to add that it appears that the defendant’s position is supported only by his own testimony, and in such cases it has been held many times a jury is not required to be*824lieve a party so testifying. See Laramore v. Minish, 43 Ga. 282, 287; Penny v. Vincent, 49 Ga. 473, 475; Amis v. Cameron, 55 Ga. 449 (3); Armstrong v. Ballew, 118 Ga. 168 (2) (44 SE 996); Bell v. Proctor, 212 Ga. 325, 327 (92 SE2d 514); Hinchcliffe v. Pinson, 87 Ga. App. 526 (74 SE2d 497). Since a jury was not required to believe him, he would not be entitled to a summary judgment based on his testimony alone.